EXHIBIT 10.41

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
THIRD AMENDMENT TO STOCK PLEDGE AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AND OTHER FINANCING AGREEMENTS (this “Amendment”), dated as of November 30,
2011, is entered into among PC MALL, INC., a Delaware corporation (“PC Mall”),
PC MALL SALES, INC., a California corporation (“Sales”), AF SERVICES, LLC, a
Delaware limited liability company (“AF Services”), PC MALL GOV, INC., a
Delaware corporation (“PMCG”), M2 MARKETPLACE, INC., a Delaware corporation,
formerly known as Onsale, Inc. (“M2 Mplace”), AV ACQUISITION, INC., a Delaware
corporation (“AV Acquisition”), MALL ACQUISITION 3, INC., a Delaware corporation
(“Mall 3”), MALL ACQUISITION SUB 4 INC., a Delaware corporation (“Mall 4”), MALL
ACQUISITION SUB 5 INC., a Delaware corporation (“Mall 5”), PC MALL
SERVICES, INC., a Delaware corporation (“Services”), OSRP, LLC, a Delaware
limited liability company (“OSRP”) and SARCOM, INC., a Delaware corporation
(“Sarcom” and together with PC Mall, Sales, AF Services, PCMG, M2 Mplace, AV
Acquisition, Mall 3, Mall 4, Mall 5, Services and OSRP, each an “Existing
Borrower” and collectively “Existing Borrowers”), ONSALE HOLDINGS, INC., an
Illinois corporation (“Holdings”), ONSALE, LLC, an Illinois limited liability
company (“OnSale”), ECOST, LLC, a Delaware limited liability company (“ECost”
and together with Holdings and OnSale, each a “New Borrower” and collectively
the “New Borrowers”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as agent (in such capacity, “Agent”) and the Lenders
signatory hereto.  Existing Borrowers and New Borrowers will collectively be
referred to herein as “Borrowers”.

 

RECITALS

 

A.            Existing Borrowers, Agent and the several financial institutions
from time to time party to thereto as lenders (“Lenders”) have previously
entered into that certain Second Amended and Restated Loan and Security
Agreement dated as of December 14, 2010 (as amended by that First Amendment to
Second Amended and Restated Loan and Security Agreement and Consent dated as of
June 28, 2011 (the “First Amendment”) and as further amended, modified,
supplemented, extended or restated from time to time, the “Loan Agreement”),
pursuant to which Agent and Lenders have made certain loans and financial
accommodations available to Borrowers.  Terms used herein without definition
shall have the meanings ascribed to them in the Loan Agreement.

 

B.            PC Mall and Agent have previously entered into that certain Stock
Pledge Agreement dated March 7, 2001 (as amended, modified, supplemented,
extended or restated from time to time, the “Pledge Agreement”), covering the
capital stock of the Existing Borrowers.

 

C.            Prior to the date hereof, PC Mall has formed Holdings, a direct
Subsidiary of PC Mall, and Holdings has formed OnSale and eCost, each direct
Subsidiaries of Holdings.

 

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

D.            The parties now desire to amend the Loan Agreement and the Pledge
Agreement upon the terms and conditions set forth below.

 

E.             Borrowers are entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of Agent’s or
any Lender’s rights or remedies as set forth in the Loan Agreement are being
waived or modified by the terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Amendments to Loan Agreement.

 

(a)           Addition of New Borrowers.  Each New Borrower is hereby added as a
co-borrower under the Loan Agreement with the same force and effect as if such
New Borrower had duly executed and delivered the Loan Agreement as Borrower
thereunder in addition to the Existing Borrowers.  Without limiting the
foregoing:

 

(i)            The definitions of “Borrower” and “Borrowers” in the preamble of
the Loan Agreement are hereby amended to include each New Borrower in addition
to the Existing Borrowers, and each reference to a “Borrower” in the Loan
Agreement and the other Financing Agreements shall include each New Borrower and
Existing Borrower.

 

(ii)           Each New Borrower and each of the Existing Borrowers shall be
jointly and severally liable for all Obligations.

 

(iii)          To secure payment and performance of all Obligations, each New
Borrower hereby grants to Agent a continuing security interest in, a lien upon,
and a right of set off against, and hereby assigns to Agent as security, all
Collateral, whether now owned or hereafter acquired or existing, and wherever
located.

 

(iv)          The definition of “Information Certificates” in Section 1.55 of
the Loan Agreement is hereby amended to include the Information Certificate of
each New Borrower delivered to Agent on the date hereof, in each case, in form
and substance satisfactory to Agent, in addition to the Information Certificates
of the Existing Borrowers.

 

(v)           Schedules 8.4, 8.8 and 9.9 to the Loan Agreement are hereby
amended and replaced with Schedules 8.4, 8.8 and 9.9 attached hereto.

 

(vi)          Each New Borrower hereby represents and warrants to Agent and the
Lenders the truth and accuracy of all representations and warranties applicable
to Borrowers in the Loan Agreement (after giving effect to the inclusions of New
Borrowers, their Information Certificates and the information set forth on the
schedules attached hereto as set forth in clauses (i), (iv) and (v) above).

 

2

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

(vii)         Each New Borrower hereby agrees to perform all of the covenants
and agreements applicable to Borrowers in the Loan Agreement.

 

(viii)        Agent and the Lenders shall have all of the rights, remedies,
interests and powers as against each New Borrower as provided to Agent and the
Lenders in relation to Borrowers in the Loan Agreement.

 

(b)           Eligibility.  Without limiting the eligibility criteria set forth
in the definitions of “Eligible Accounts” and “Eligible Inventory” in Sections
1.29 and 1.30 of the Loan Agreement, none of the Accounts or Inventory of any
New Borrower will be deemed Eligible Accounts or Eligible Inventory unless and
until Agent has completed its business and legal due diligence, with results
satisfactory to Agent, and received all necessary approvals.

 

(c)           The following definition is hereby added to Section 1 of the Loan
Agreement in alphabetical order:

 

“ ‘Joinder Agreement’ shall mean a Joinder Agreement substantially in the form
of Exhibit C attached hereto, among a Target or New Subsidiary (as applicable),
Agent and the Lenders.”

 

(d)           The paragraph immediately following Section 9.10(d)(x) of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

“At PC Mall’s request, but only at the sole election of all Lenders, the subject
Target or the Person acquiring the subject Target or the subject New Subsidiary
(as applicable) may be added as a borrower hereunder by executing and delivering
a Joinder Agreement.  Upon execution and delivery thereof, such Person shall
become a borrower hereunder and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Financing
Agreements.  Regardless of whether the subject Target or the Person acquiring
the subject Target or the subject New Subsidiary (as applicable) is or becomes a
borrower hereunder, and regardless of whether the Accounts and Inventory of the
subject Target or New Subsidiary qualify under the definition of “Eligible
Accounts” and “Eligible Inventory” in this Agreement, the inclusion of such
Accounts and Inventory in Eligible Accounts and Eligible Inventory shall be
subject to:”

 

(e)           The Loan Agreement is hereby amended by attaching Exhibit C
attached hereto as Exhibit C thereto.

 

(f)            The Borrowers’ address set forth on the signature pages to the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Address: 1940 E. Mariposa Avenue

El Segundo, California 90245

Attn:  Chief Executive Officer”

 

3

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

2.             Amendments to Pledge Agreement.

 

(a)           The definition of “Pledgor” set forth in the preamble to the
Pledge Agreement is hereby amended to include Holdings in addition to PC Mall,
and each reference to “Pledgor” therein shall include Holdings and PC Mall
collectively.

 

(b)           The definition of “Affiliates” set forth in the Recitals of the
Pledge Agreement is hereby amended to include Holdings, OnSale and eCost in
addition to each other Subsidiary of Pledgor.

 

3.             Extension of Time Period to Complete US Restructurings.  Pursuant
to the First Amendment, Agent and Lenders consented to the US Restructurings (as
defined in the First Amendment), so long as, among other things, such
transactions were completed within 60 days after the date of the First
Amendment.  Borrowers failed to complete the US Restructurings within such 60
day time frame and, therefore, have requested that Agent and the Lenders extend
the time period that Borrowers have to complete the US Restructurings.  Agent
and the Lenders hereby agree to extend the time period that Borrowers have to
complete the US Restructurings to 30 days after the date hereof.  Except as
expressly set forth in the preceding sentence, the consummation of the US
Restructurings other than in accordance with the terms of Section 2 of the First
Amendment shall constitute an Event of Default under Section 10.1(a)(iii) of the
Loan Agreement.

 

4.             Conditions Precedent to Effectiveness of this Amendment.  This
Amendment shall not become effective until all of the following conditions
precedent shall have been satisfied in the sole discretion of Agent or waived by
Agent:

 

(a)           Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.

 

(b)           Agent shall have received amended and restated Term Notes to
replace the existing Term Notes.

 

(c)           Agent shall have received an amendment to the deed of trust
against the Real Estate, in form and substance satisfactory to Agent, duly
executed by M2 Mplace, and such endorsements to its loan policy of title
insurance for its deed of trust against the Real Estate, as amended, as it shall
reasonably request.

 

(d)           Agent shall have received all consents, waivers, acknowledgments
and other agreements from third persons which Agent may deem necessary or
desirable in order to permit, protect and perfect its security interests in and
liens upon the Collateral held by New Borrowers or to effectuate the provisions
or purposes of the Loan Agreement and the other Financing Agreements, including,
without limitation, Collateral Access Agreements.

 

(e)           Agent shall have received Deposit Account Control Agreements by
and among Agent, each New Borrower and each bank where such New Borrower has a
deposit account, in each case, duly authorized, executed and delivered by such
bank and such New Borrower (or Agent shall be the bank’s customer with respect
to such deposit account as Agent may specify).

 

4

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

(f)            Agent shall have received lien search results for the
jurisdiction of organization of each New Borrower and the jurisdiction of the
chief executive office of each New Borrower, which search results shall be in
form and substance satisfactory to Agent.

 

(g)           Agent shall have received the certificates evidencing all of the
issued and outstanding shares of capital stock of each New Borrower, together
with stock powers duly executed and delivered by PC Mall or Holdings, as
applicable, therefor in blank.

 

(h)           Agent shall have received such documents as Agent may require to
establish that it has a valid, perfected and first priority security interest in
the Collateral held by each New Borrower, including, without limitation,
Collateral Assignment of Trademarks, Copyrights and Patents, as applicable.

 

(i)            Agent shall have received a certificate duly executed by the
Secretary of each New Borrower, attaching such documents as Agent may require
with respect to the organization, existence, good standing, power and authority
of each New Borrower.

 

(j)            Agent shall have received evidence of insurance and loss payable
endorsements with respect to the insurance policies of each New Borrower.

 

(k)           Agent shall have received a favorable opinion letter of counsel to
New Borrowers with respect to the transactions contemplated hereby.

 

(l)            Agent shall have received all other documents and legal matters
in connection with the transactions contemplated by this Amendment and such
documents shall have been delivered or executed or recorded and shall be in form
and substance satisfactory to Agent.

 

5.             Representations and Warranties.  Each Borrower represents and
warrants as follows:

 

(a)           Authority.  Each Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Financing Agreements (as amended or modified hereby) to
which it is a party.  The execution, delivery and performance by each Borrower
of this Amendment have been duly approved by all necessary corporate action,
have received all necessary governmental approval, if any, and do not contravene
any law or any contractual restriction binding on any Borrower.  No other
corporate proceedings are necessary to consummate such transactions.

 

(b)           Enforceability.  This Amendment has been duly executed and
delivered by each Borrower.  This Amendment and each Financing Agreement (as
amended or modified hereby) is the legal, valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms, and is
in full force and effect.

 

(c)           Representations and Warranties.  The representations and
warranties contained in each Financing Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are true and correct on and as of the date
hereof as though made on and as of the date hereof.

 

5

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

(d)           Due Execution.  The execution, delivery and performance of this
Amendment are within the power of each Borrower, have been duly authorized by
all necessary corporate or company action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on such Borrower.

 

(e)           No Default.  No event has occurred and is continuing that
constitutes a Default or Event of Default.

 

6.             Choice of Law.  The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

 

7.             Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

8.             Reference to and Effect on the Financing Agreements.

 

(a)           Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.

 

(b)           Upon and after the effectiveness of this Amendment, each reference
in the Pledge Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Pledge Agreement, and each reference in the other
Financing Agreements to “the Pledge Agreement”, “thereof” or words of like
import referring to the Pledge Agreement, shall mean and be a reference to the
Pledge Agreement as modified and amended hereby.

 

(c)           Except as specifically set forth in this Amendment, the Loan
Agreement and all other Financing Agreements, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed and
shall constitute the legal, valid, binding and enforceable obligations of
Borrowers to Agent and Lenders without defense, offset, claim or contribution.

 

(d)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under any of the Financing Agreements, nor constitute a waiver of any provision
of any of the Financing Agreements.

 

9.             Ratification.  Each Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Loan Agreement and
the Pledge Agreement, as amended hereby, and the other Financing Agreements
effective as of the date hereof.

 

6

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

10.           Estoppel.  To induce Agent and Lenders to enter into this
Amendment and to induce Agent and Lenders to continue to make advances to
Borrowers under the Loan Agreement, each Borrower hereby acknowledges and agrees
that, after giving effect to this Amendment, as of the date hereof, there exists
no Default or Event of Default.

 

11.           Integration.  This Amendment, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

12.           Severability.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

13.           Submission of Amendment.  The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Financing Agreements, and this Amendment shall have no
binding force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

 

[Remainder of Page Left Intentionally Blank]

 

7

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

BORROWERS:

PC MALL, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Brandon LaVerne

 

Name:

Brandon LaVerne

 

Title:

CFO

 

 

 

 

 

 

 

PC MALL SALES, INC.,

 

a California corporation

 

 

 

 

 

 

 

By:

/s/ Pete Freix

 

Name:

Pete Freix

 

Title:

President

 

 

 

 

 

 

 

AF SERVICES, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Simon Abuyounes

 

Name:

Simon Abuyounes

 

Title:

President

 

 

 

 

 

 

 

PC MALL GOV, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Alan Bechara

 

Name:

Alan Bechara

 

Title:

President

 

[Signature page to Second Amendment to Second Amended and Restated Loan and
Security Agreement

and Third Amendment to Stock Pledge Agreement]

 

S-1

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

 

M2 MARKETPLACE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Dan DeVries

 

Name:

Dan DeVries

 

Title:

President

 

 

 

 

 

 

 

AV ACQUISITION, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Brandon LaVerne

 

Name:

Brandon LaVerne

 

Title:

Secretary

 

 

 

 

 

 

 

MALL ACQUISITION 3, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Sam Khulusi

 

Name:

Sam Khulusi

 

Title:

Secretary

 

 

 

 

 

 

 

MALL ACQUISITION SUB 4 INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Brandon LaVerne

 

Name:

Brandon LaVerne

 

Title:

Secretary

 

 

 

 

 

 

 

MALL ACQUISITION SUB 5 INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Brandon LaVerne

 

Name:

Brandon LaVerne

 

Title:

Secretary

 

[Signature page to Second Amendment to Second Amended and Restated Loan and
Security Agreement

and Third Amendment to Stock Pledge Agreement]

 

S-2

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

 

 

PC MALL SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Gregory D. Richey

 

Name:

Gregory D. Richey

 

Title:

President

 

 

 

 

 

 

 

OSRP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Simon Abuyounes

 

Name:

Simon Abuyounes

 

Title:

President

 

 

 

 

 

 

 

SARCOM, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ WilliamC. Neary

 

Name:

WilliamC. Neary

 

Title:

Chairman

 

 

 

 

 

 

 

ONSALE HOLDINGS, INC.,

 

an Illinois corporation

 

 

 

 

 

 

 

By:

/s/ Adam Shaffer

 

Name:

Adam Shaffer

 

Title:

Director

 

 

 

 

 

 

 

ONSALE, LLC,

 

an Illinois limited liability company

 

 

 

 

 

 

 

By:

/s/ Sam Khulusi

 

Name:

Sam Khulusi

 

Title:

Manager

 

[Signature page to Second Amendment to Second Amended and Restated Loan and
Security Agreement

and Third Amendment to Stock Pledge Agreement]

 

S-3

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

 

 

ECOST, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Jason Halfaker

 

Name:

Jason Halfaker

 

Title:

Manager

 

 

 

 

 

AGENT AND THE LENDERS:

WELLS FARGO CAPITAL FINANCE, LLC,

 

as Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Dennis King

 

Name:

Dennis King

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Nima Rassouli

 

Name:

Nima Rassouli

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robin L. Arriola

 

Name:

Robin L. Arriola

 

Title:

Senior Vice President

 

[Signature page to Second Amendment to Second Amended and Restated Loan and
Security Agreement

and Third Amendment to Stock Pledge Agreement]

 

S-4

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

SCHEDULE 8.4

 

Existing Liens

 

Lienholder

 

Borrower(s)

 

Assets

 

Amount of
Debt Secured

 

 

 

 

 

 

 

IBM Credit LLC

 

PC Mall, Inc.
PC Mall Sales, Inc.
AF Services, LLC
PC Mall Gov., Inc.
M2 Marketplace, Inc.
AV Acquisition, Inc.
Mall Acquisition 3, Inc.
Mall Acquisition Sub 4 Inc.
Mall Acquisition Sub 5 Inc.
PC Mall Services, Inc.
OSRP, LLC
Sarcom, Inc.
OnSale Holdings, Inc.
OnSale, LLC
eCost, LLC

 

All assets

 

[***]

 

 

 

 

 

 

 

Apple Inc.

 

PC Mall, Inc.
PC Mall Sales, Inc.
AF Services, LLC
PC Mall Gov., Inc.
M2 Marketplace, Inc.
AV Acquisition, Inc.
Mall Acquisition 3, Inc.
Mall Acquisition Sub 4 Inc.
Mall Acquisition Sub 5 Inc.
PC Mall Services, Inc.
OSRP, LLC
Sarcom, Inc.
OnSale Holdings, Inc.
OnSale, LLC
eCost, LLC

 

Inventory and all proceeds thereof

 

[***]

 

 

 

 

 

 

 

Hewlett-Packard Company

 

PC Mall, Inc.
PC Mall Sales, Inc.
AF Services, LLC
PC Mall Gov., Inc.
M2 Marketplace, Inc.
AV Acquisition, Inc.
Mall Acquisition 3, Inc.
Mall Acquisition Sub 4 Inc.
Mall Acquisition Sub 5 Inc.
PC Mall Services, Inc.
OSRP, LLC
Sarcom, Inc.
OnSale Holdings, Inc.
OnSale, LLC
eCost, LLC

 

Equipment and all proceeds thereof

 

[***]

 

 

 

 

 

 

 

Cisco Systems Capital Corporation

 

AF Services, LLC

 

Equipment and all proceeds thereof

 

[***]

 

 

 

 

 

 

 

Compellent Credit

 

Sarcom, Inc.

 

Equipment and all proceeds thereof

 

[***]

 

 

 

 

 

 

 

CIT Technologies Corporation

 

Sarcom, Inc.

 

Equipment and all proceeds thereof

 

[***]

 

Schedule 8.4-1

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

Ikon

 

AF Services, Inc.

 

Equipment and all proceeds thereof

 

[***]

 

 

 

 

 

 

 

Spire

 

PC Mall, Inc.

 

Equipment and all accessories for total of $25,000

 

[***]

 

 

 

 

 

 

 

Key Government Finance, Inc.

 

PC Mall, Inc.

 

Equipment and all proceeds thereof

 

[***]

 

Schedule 8.4-2

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

SCHEDULE 8.8

 

Accounts

 

1.  PC Mall, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]

[***]

 

150 Long Beach Blvd.
Third Floor
Long Beach, CA 90852

 

[***]
[***]

 

2.  PC Mall Sales, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]
[***]



 

150 Long Beach Blvd.
Third Floor
Long Beach, CA 90852

 

[***]
[***]

 

3.  PC Mall Services, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]
[***]

 

N/A

 

[***]
[***]

 

4.  Sarcom, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Union Bank of California

 

 

[***]
[***]



 

N/A

 

 

[***]
[***]

 

 

 

 

 

 

 

Bank of America

 

[***]



[***]



[***]



 

[***]

 

N/A

 

[***]



[***]



[***]



 

[***]

 

 

 

 

 

 

 

Huntington Nation

 

[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

N/A

 

[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

 

Schedule 8.8-1

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

5.  AF Services, LLC:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]
[***]
[***]

[***]


[***]
[***]
[***]

 

150 Long Beach Blvd.
Third Floor
Long Beach, CA 90852

 

[***]
[***]
[***]



[***]



 

[***]
[***]
[***]

 

6.  OSRP, LLC:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]

 

N/A

 

[***]

 

 

 

 

 

 

 

Rizal Commercial

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

Banking Corporation

 

[***]
[***]
[***]
[***]

 

 

 

[***]
[***]
[***]
[***]

 

7.  PC Mall Gov, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]
[***]



[***]



[***]
[***]

 

150 Long Beach Blvd.
Third Floor
Long Beach, CA 90852

 

Checking
Controlled disbursement
Controlled disbursement
Lockbox
Checking

 

8.  M2 Marketplace, Inc. (formerly known as Onsale, Inc.):

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]
[***]

[***]

[***]
[***]

 

150 Long Beach Blvd.
Third Floor
Long Beach, CA 90852

 

[***]
[***]

[***]

[***]
[***]

 

Schedule 8.8-2

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

9.  AV Acquisition, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

N/A

 

N/A

 

N/A

 

N/A

 

10.  Mall Acquisition 3, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

N/A

 

N/A

 

N/A

 

N/A

 

11.  Mall Acquisition 4, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

N/A

 

N/A

 

N/A

 

N/A

 

12.  Mall Acquisition 5, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

N/A

 

N/A

 

N/A

 

N/A

 

13.  OnSale Holdings, Inc.:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]

 

21300 Victory Blvd.
Suite 120
Woodland Hills, CA 91367

 

[***]

 

 

[***]

 

 

 

[***]

 

 

[***]

 

 

 

[***]

 

14.  OnSale, LLC:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]

 

21300 Victory Blvd.
Suite 120
Woodland Hills, CA 91367

 

[***]

 

 

[***]

 

 

 

[***]

 

 

[***]

 

 

 

[***]

 

Schedule 8.8-3

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

15. eCost, LLC:

 

Institution

 

Account
Number

 

Branch Address

 

Type

Bank of America

 

[***]

 

21300 Victory Blvd.
Suite 120
Woodland Hills, CA 91367

 

[***]

 

 

[***]

 

 

 

[***]

 

Schedule 8.8-4

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

SCHEDULE 9.9

 

Indebtedness

 

Lender

 

Borrower(s)

 

Maximum Amount of
Debt

 

 

 

 

 

IBM Credit LLC

 

PC Mall, Inc.
PC Mall Sales, Inc.
AF Services, LLC
PC Mall Gov., Inc.
M2 Marketplace, Inc.
AV Acquisition, Inc.
Mall Acquisition 3, Inc.
Mall Acquisition Sub 4 Inc.
Mall Acquisition Sub 5 Inc.
PC Mall Services, Inc.
OSRP, LLC
Sarcom, Inc.
OnSale Holdings, Inc.
OnSale, LLC
eCost, LLC

 

[***]

 

 

 

 

 

Apple Inc.

 

PC Mall, Inc.
PC Mall Sales, Inc.
AF Services, LLC
PC Mall Gov., Inc.
M2 Marketplace, Inc.
AV Acquisition, Inc.
Mall Acquisition 3, Inc.
Mall Acquisition Sub 4 Inc.
Mall Acquisition Sub 5 Inc.
PC Mall Services, Inc.
OSRP, LLC
Sarcom, Inc.
OnSale Holdings, Inc.
OnSale, LLC
eCost, LLC

 

[***]

 

 

 

 

 

Hewlett-Packard Company

 

PC Mall, Inc.
PC Mall Sales, Inc.
AF Services, LLC
PC Mall Gov., Inc.
M2 Marketplace, Inc.
AV Acquisition, Inc.
Mall Acquisition 3, Inc.
Mall Acquisition Sub 4 Inc.
Mall Acquisition Sub 5 Inc.
PC Mall Services, Inc.
OSRP, LLC
Sarcom, Inc.
OnSale Holdings, Inc.
OnSale, LLC
eCost, LLC

 

[***]

 

 

 

 

 

Cisco Systems Capital Corporation

 

AF Services, LLC

 

[***]

 

 

 

 

 

Compellent Credit

 

Sarcom, Inc.

 

[***]

 

 

 

 

 

Ikon

 

AF Services, Inc.

 

[***]

 

Schedule 9.9-1

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

Spire

 

PC Mall, Inc.

 

[***]

 

 

 

 

 

Key Government Finance, Inc.

 

PC Mall, Inc.

 

[***]

 

Schedule 9.9-2

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
        , 20    , is entered into among 
                                                                , a
                                   (the “New Borrower”), the Lenders (as defined
below) signatory hereto, and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as agent (in such capacity, “Agent”) for the Lenders
under that certain Second Amended and Restated Loan and Security Agreement dated
as of December 14, 2010 among PC MALL, INC., a Delaware corporation (“PC Mall”),
PC MALL SALES, INC., a California corporation (“Sales”), AF SERVICES, LLC, a
Delaware limited liability company (“AF Services”), PC MALL GOV, INC., a
Delaware corporation (“PMCG”), M2 MARKETPLACE, INC., a Delaware corporation,
formerly known as Onsale, Inc. (“M2 Mplace”), AV ACQUISITION, INC., a Delaware
corporation (“AV Acquisition”), MALL ACQUISITION 3, INC., a Delaware corporation
(“Mall 3”), MALL ACQUISITION SUB 4 INC., a Delaware corporation (“Mall 4”), MALL
ACQUISITION SUB 5 INC., a Delaware corporation (“Mall 5”), PC MALL
SERVICES, INC., a Delaware corporation (“Services”), OSRP, LLC, a Delaware
limited liability company (“OSRP”), SARCOM, INC., a Delaware corporation, ONSALE
HOLDINGS, INC., an Illinois corporation (“Holdings”), ONSALE, LLC, an Illinois
limited liability company (“OnSale”), ECOST, LLC, a Delaware limited liability
company (“ECost” and together with PC Mall, Sales, AF Services, PCMG, M2 Mplace,
AV Acquisition, Mall 3, Mall 4, Mall 5, Services, OSRP, Sarcom, Holdings and
OnSale, each a “Borrower” and collectively the “Borrowers”), the several
financial institutions from time to time party to thereto as lenders
(“Lenders”), and Agent (as the same may be amended, modified, extended or
restated from time to time, the “Loan Agreement”).  All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Loan
Agreement.

 

The New Borrower, Agent and the Lenders, hereby agree as follows:

 

1.                                       The New Borrower hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Borrower
will be deemed to be a “Borrower” for all purposes of the Loan Agreement and
shall have all of the obligations of a Borrower thereunder as if it had executed
the Loan Agreement.  The New Borrower hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Loan Agreement, including without limitation (a) all of the
representations and warranties of the Borrowers set forth in Section VIII of the
Loan Agreement, (b) all of the covenants set forth in Sections VII and IX of the
Loan Agreement and (c) all of the multiple borrower provisions of Section XIV of
the Loan Agreement.  Without limiting the generality of the foregoing terms of
this paragraph 1, the New Borrower, hereby agrees, jointly and severally with
the other Borrowers, that it is responsible for the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

 

2.                                       To secure payment and performance of
all Obligations, New Borrower hereby grants to Agent a continuing security
interest in, a lien upon, and a right of set off against, and hereby assigns to
Agent as security, all Collateral, whether now owned or hereafter acquired or
existing, and wherever located.

 

1

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

3.                                       Exhibit B to the Loan Agreement and the
definition of “Information Certificates” in Section 1.55 of the Loan Agreement
shall be deemed include the Information Certificate of New Borrower attached
hereto as Exhibit B in addition to the Information Certificates of the
Borrowers.

 

4.                                       The information set forth in Annex 1-A
attached hereto supplements the information set forth in
Schedules [          ],(1) respectively, to the Loan Agreement and shall be
deemed a part thereof for all purposes of the Loan Agreement.

 

5.                                       The New Borrower hereby represents and
warrants to Administrative Agent and the Lenders the truth and accuracy as of
the date hereof as though made on and as of the date hereof of all
representations and warranties applicable to Borrowers in the Loan Agreement
(after giving effect to the inclusions of New Borrower, its Information
Certificate and the information set forth on Annex 1-A as set forth in clauses
(1), (3) and (4) above) other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof.

 

6.                                       The New Borrower represents and
warrants to Agent and the Lenders that:

 

(a)                                  New Borrower has the requisite corporate
power and authority to execute and deliver this Agreement, and to perform its
obligations hereunder and under the Financing Agreements (as modified hereby) to
which it is a party. The execution, delivery, and performance by New Borrower of
this Agreement have been duly approved by all necessary corporate action, have
received all necessary governmental approval, if any, and do not contravene
(i) any law or (ii) any contractual restriction binding on New Borrower.  No
other corporate proceedings are necessary to consummate such transactions.

 

(b)                                 This Agreement has been duly executed and
delivered by New Borrower and constitutes its valid and legally binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

(c)                                  The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are true and correct on and as of the date hereof as though
made on and as of the date hereof.

 

(d)                                 No event has occurred and is continuing that
constitutes a Default or Event of Default.

 

--------------------------------------------------------------------------------

(1)  Borrowers to list schedules proposed to be amended here and the amendments
thereto on Annex 1-A.

 

2

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

7.                                       The New Borrower is, simultaneously
with the execution of this Agreement, executing and delivering such
certificates, agreements, documents and instruments, as requested by Agent to
evidence, perfect, maintain and enforce the security interests and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of the Loan Agreement or any of the other Financing Agreements (including,
without limitation, a favorable opinion letter of counsel to New Borrower), in
each case, in form and substance satisfactory to Agent.

 

8.                                       The address of the New Borrower for
purposes of Section 13.2 of the Loan Agreement is as follows:

 

 

 

9.                                       This Agreement is a Financing
Agreement.  This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Agreement.

 

10.                                 Integration.  This Agreement, together with
the other Financing Agreements, incorporates all negotiations of the parties
hereto with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

11.                                 THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

[NEW BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and agreed to as of the date set forth above:

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent and as a Lender

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

 

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO JOINDER AGREEMENT (TO LOAN AND SECURITY AGREEMENT)

 

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

EXHIBIT B

 

INFORMATION CERTIFICATE OF NEW BORROWER

 

[New Borrower to Provide]

 

--------------------------------------------------------------------------------


 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

ANNEX I-A

 

INFORMATION TO BE ADDED TO SCHEDULES

 

[New Borrower to Provide]

 

--------------------------------------------------------------------------------